 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the reo the Search of:
Court ACY,

Common: hallway Outside N88 W14822 Main Street,
Apartment #B-3, Menomonee Falls, Wisconsin, more fully
described in Attachment A.

Case No. adm 30|

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of

perjury that I hay I have e fgason to believe that on the following person or property:
TOA eTY,

Common hallyay'Catside N88 W14822 Main Street, Apartment #B-3, Menomonee Falls, Wisconsin, as more fully
described in Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
ml evidence of a crime;
mi contraband, fruits of crime, or other items illegally possessed;
mi property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 841(a)(1) and 846

The application is based on these facts: See attached affidavit.

C] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Leg lee

Applicart’s signature

Atyler all, USPIS Postal Inspector

Printed Name and Title
Sworn to before me and signed in my presence: SCM cf
Date: b x d A Oo ee

Judge’s signature

 

 

City and State: Milwaukee, Wisconsin William E. Callahan, Jr. , U.S. Magistrate Judge
Case 2:20-mj-00801-WEC Filed 01/30/20 Pag@rintet me aidalament 1
 

AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

I, Tyler Fink, being first duly sworn, hereby depose and state as follows:
I. BACKGROUND

1. I am a Postal Inspector with the United States Postal Inspection Service
(USPIS). I have been employed by the USPIS since February 2017.

2. The USPIS is the primary investigative arm of the United States Postal
Service (USPS) and is charged under Title 18, United States Code, 3061 with the
enforcement of laws governing the use and movement of the United States Mail,
including, but not limited to, the misuse and fraudulent schemes involving the mail,
crimes relating to mail fraud, identity theft, and narcotics trafficking involving the United
States Mail.

3. I am currently assigned to the Milwaukee Office multi-functional team as
well as the High Intensity Drug Trafficking Area (HIDTA) Interdiction Initiative Task
Force. The multi-function team investigates mail theft, fraud, the theft of Postal property,
prohibited mailings, controlled substances, and other matters related to the Postal
Service. I have received advanced training by the USPIS in the investigation of controlled
substances or proceeds/payments being transported through the United States. The
Milwaukee Field Office’s multi-function team has intercepted numerous parcels, which
were found to contain narcotics or proceeds of narcotics trafficking and other criminal
activity. Prior to my employment with the USPIS, I was employed by the City of Creve
Coeur, Missouri Police Department in the Patrol Division for approximately three years
as a Police Officer. While working as a Police Officer, I received extensive training in
narcotics investigations.

4, I have participated in numerous complex narcotics investigations which
involved violations of state and federal controlled substances laws including Title 21,
United States Code, Sections 841(a)(1) and 846 (possession with intent to distribute a
controlled substance and conspiracy to possess with intent to distribute a controlled
substance), and other related offenses. I have had both formal training and have

participated in numerous complex drug trafficking investigations, including one using

1
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 2 of 22 Document 1
 

wiretaps. More specifically, my training and experience includes the following:

a. I have utilized informants to investigate drug trafficking. Through
informant interviews, and extensive debriefings of individuals involved in
drug trafficking, I have learned about the manner in which individuals and
organizations distribute controlled substances in Wisconsin and
throughout the United States;

b. I have also relied upon informants to obtain controlled substances from
dealers, and have made undercover purchases of controlled substances;

c. Ihave participated in several search warrants where controlled substances,
drug paraphernalia, and drug trafficking records were seized;

d. I am familiar with the appearance and street names of various drugs,
including marijuana, heroin, cocaine, cocaine base (unless otherwise noted,
all references to crack cocaine in this affidavit is cocaine base in the form of
crack cocaine), ecstasy, and methamphetamine. I am familiar with the
methods used by drug dealers to package and prepare controlled
substances for sale. I know the street values of different quantities of the
various controlled substances;

e. Iam familiar with the language utilized over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and
coded;

f. I know that drug traffickers often use electronic equipment and wireless
and land line telephones to conduct drug trafficking operations;

g. I know that drug traffickers commonly have in their possession, and at their
residences and other locations where they exercise dominion and control,
firearms, ammunition, and records or receipts pertaining to such;

h. I have assisted in court authorized wiretaps and have been trained to
operate the equipment utilized to conduct such operations;

i. I know that drug traffickers often put their telephones in nominee names in

order to distance themselves from telephones that are utilized to facilitate

2
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 3 of 22 Document 1
drug trafficking; and

j. [know that drug traffickers often use drug proceeds to purchase assets such
as vehicles, property, and jewelry. I also know that drug traffickers often
use nominees to purchase and/or title these assets in order to avoid
scrutiny from law enforcement officials.

5. I have served as the affiant on over 60 warrants in federal court. Based on
my training received at the USPIS Career Development Unit, personal experience, on the
job training, and working with other Postal Inspectors and Wisconsin HIDTA drug task
force officers, I know narcotics, drugs, paraphernalia, controlled substances, and moneys
associated with the sale of narcotics, drugs, and controlled substances are sent through
the USPS system, and I am familiar with many of the methods used by individuals who
attempt to use the USPS to illegally distribute controlled substances.

6. This affidavit is based upon my personal knowledge and upon information
reported to me by other federal and local law enforcement officers during the course of
their official duties, all of whom I believe to be truthful and reliable.

7. Throughout this affidavit, reference will be made to case agents. Case
agents are those federal, state, and local law enforcement officers who have directly
participated in this investigation, and with whom I have had regular contact regarding
this investigation.

8. Because this affidavit is submitted for the limited purpose of securing a
search warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only facts that I believe are sufficient to establish probable
cause.

9. For the reasons discussed herein, there is probable cause to believe that the
premise located in the Eastern District of Wisconsin, more fully described in Attachment
A, are items that constitute evidence of illegal narcotics possession and/or distribution,

in violation of Title 21, United States Code, Sections 841 and 846.

3
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 4 of 22 Document 1
 

Il. THE DRUG DETECTION CANINE

10. I know “Drug Detection Canines” are trained to detect the odor of
controlled substances; that these substances include marijuana, cocaine, heroin,
methamphetamine, as well as other dangerous drugs due to chemical processing
similarities; that upon location of the odor of these controlled substances, the dog’s
behavior will change; that the dog is trained to come to a final response of biting and/or
scratching, or sitting and staring, at the source of the odor; that this final response is called
an “Alert;” furthermore, this final response or “Alert” may also indicate items recently
contaminated with, or associated with, the odor of one or more of the controlled
substances;

11. [know when a dog is trained to detect a substance, it learns to discriminate
the odor vapor of that substance from other odors in the environment by reacting to the
compound(s) that best help it earn reinforcement from the drug detection canine handler;
that with sufficient training, the compound(s) whose detection most often results in
reinforcement becomes the “odor detection signature”;

FLORIDA -v- JARDINES

 

12. I am also aware of the recent Supreme Court decision in Florida -v-
Jardines that a police officer’s use of a trained narcotics detection canine at the front door
of a home to reveal details inside that home, which the officer is unable to discover using
the officer’s ordinary powers of perception without a physical intrusion into the home,
is a Fourth Amendment search requiring a warrant based on probable cause; that
without a warrant a dog sniff was a governmental intrusion into the curtilage of a home
and constitutes a search within the meaning of the Fourth Amendment because special
protection is offered to the home and that the police violated Jardines’ expectation of
privacy by unlawfully entering his property without a warrant based on probable cause;

13. Iam further aware that the United States Supreme Court subsequently
also held that the government's use of trained police dogs to investigation a home
and/or apartment, and its immediate surroundings, is a “search” within the meaning of

the Fourth Amendment; that in so holding, the Court relied on the special protections

4
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 5of22 Document 1
 

afforded to the home and the apartment dweller and the area immediately surrounding
their home and/or their apartment, that is, the curtilage; that the Court went on to
explain that while the knocker on the front door is treated as an invitation or license to
attempt entry justifying ingress to the home by solicitors, hawkers and peddlers of all
kinds, it does not extend to a trained police dog to explore the area around the home in
hopes of discovering incriminating evidence.

Ill. PROBABLE CAUSE

14. In September of 2018, case agents initiated an investigation into the Jose
GONZALEZ-COLLADO Drug Trafficking Organization (DTO). As part of the
investigation, case agents have interviewed several confidential sources and have utilized
one under cover law enforcement officer to complete 15 controlled purchases of cocaine
and heroin from GONZALEZ-COLLADO or one of his associates. As a result of the
intelligence provided by the confidential sources and the controlled purchases, along
with information obtained from other law enforcement officers, case agents have learned
that GONZALEZ-COLLADO obtains kilogram amounts of cocaine via the United States
Postal Service (“USPS”) from several known and unknown sources of supply in Puerto
Rico, and is a leader of a large-scale cocaine and heroin distribution network operating in
the Milwaukee metropolitan area.

15. In October of 2018, case agents interviewed a confidential source
(hereinafter CS-1). CS-1 stated GONZALEZ-COLLADO distributes large quantities of
cocaine in Milwaukee, Wisconsin and the surround areas. CS-1 introduced Eric ROSA, a
member of the GONZALEZ-COLLADO DTO, to an Undercover DEA Task Force Officer
(TFO) herein referred to as “UC.” During undercover contact with ROSA, the UC has
purchased large quantities of heroin and cocaine from ROSA and ROSA’S sources of
supply to include GONZALEZ-COLLADO.

16. | CS-1 cooperated with law enforcement from approximately September
2018 to present. CS-1 cooperated in exchange for consideration on a_ traffic
related/Operating While Intoxicated offense. CS-1 has never been paid any sums of
money for CS-1’s cooperation with law enforcement. Thus far, the information provided

5
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 6 of 22 Document 1
 

by CS-1 has proven to be reliable and has been corroborated by, among other things,
physical surveillance activities, USPS postal records, controlled buys and other
confidential source information. According to law enforcement databases, CS-1 has been
convicted of: Operating While Intoxicated and Operating After Revocation.

17. According to a confidential source (hereinafter CS-2) GONZALEZ-
COLLADO distributes kilogram level quantities of cocaine and heroin to customers in
Milwaukee, Wisconsin. CS-2 further indicated that GONZALEZ-COLLADO obtains the
cocaine, via the USPS, from a known and unknown source of supply based out of the US.
Territory of Puerto Rico. Search warrants for USPS parcels, physical surveillance and
information provided by CS-2 has shown that GONZALEZ-COLLADO and _ other
members of the DTO will mail parcels, containing drug proceeds, to the source(s) of
supply in Puerto Rico, via the USPS. GONZALEZ-COLLADO has prior arrests and
convictions through the U.S. Territory of Puerto Rico for Felony Possession of Narcotics
with Intent to Deliver.

18. In October thru December 2018, Wisconsin Division of Criminal
Investigation (DCI) Special Agent (SA) Todd Higgins and Homeland Security
Investigations (HSI) Special Agent (SA) Jeremy Dorn spoke with CS-2, who provided
information that was reliable given that he/she made statements both against his/her
penal interest and later corroborated by other information gathered during the course of
the investigation. CS-2 had known GONZALEZ-COLLADO for several months and,
along with several of GONZALEZ-COLLADO’s associates, shared an interest in working
on automobiles. Given the CS-2’s close association with GONZALEZ-COLLADO and
his associates, CS-2 became privy to the illicit activity in which they engaged. Specifically,
CS-2 said GONZALEZ-COLLADO supervised a drug-trafficking organization in the
greater Milwaukee area. According to CS-2, GONZALEZ-COLLADO had cocaine sent,
via USPS, from Puerto Rico to Milwaukee, Wisconsin. On several occasions
GONZALEZ-COLLADO mentioned to CS-2 that GONZALEZ-COLLADO’s drug

source-of-supply resided in Puerto Rico (hereinafter the Puerto Rican drug source).

6
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 7 of 22 Document 1
 

GONZALEZ-COLLADO had numerous associates who agreed to receive the cocaine,
which would be delivered to their home addresses in the Milwaukee area, via the USPS.

19. In October 2018, law enforcement encountered CS-2 at CS-2’s residence
located in the south side of Milwaukee, Wisconsin. CS-2 was identified as a co-
conspirator in the Milwaukee based drug trafficking organization (DTO) which included
GONZALEZ-COLLADO and ROSA. CS-2 admitted to receiving a parcel on behalf of
GONZALEZ-COLLADO, which CS-2 stated contained contraband. The parcel contained
approximately 3,063 grams of field-tested cocaine, discovered by case agents during a
search warrant and seizure. CS-2 was subsequently arrested by law enforcement and
interviewed by case agents. CS-2 informed law enforcement that on the day of the search
watrant and CS-2’s arrest, CS-2 was with GONZALEZ-COLLADO and Julio RIVERA-
RAMIREZ, a.k.a. “Macho.” CS-2 stated that RIVERA-RAMIREZ serves as an enforcer for
GONZALEZ-COLLADO, and the “muscle.” CS-2 was contacted by GONZALEZ-
COLLADO who was aware that law enforcement had executed a search warrant at CS-
2's residence. Prior to CS-2’s surrender to police, CS-2 met with GONZALEZ-COLLADO
and RIVERA-RAMIREZ at Stadium Self Storage located at 4000 W. Burnham St.,
Milwaukee, Wisconsin. CS-2 stated GONZALEZ-COLLADO rented storage space at that
facility and used the storage rental as a narcotics “stash” location. RIVERA-RAMIREZ
offered to go to the area of CS-2’s residence (search warrant location) and RIVERA-
RAMIREZ stated RIVERA-RAMIREZ would fire his weapon in the area in an attempt to
distract police so cocaine and contraband could be removed from CS-2’s garage. CS-2
explained that GONZALEZ-COLLADO lived across the alley from CS-2, and that
GONZAELZ-COLLADO had full access to CS-2’s garage. CS-2 stated that GONZALEZ-
COLLADO stored illegal narcotics and firearms in the garage. I know during the
execution of the search warrant at CS-2’s residence, law enforcement did locate numerous
firearms and approximately 350 grams of field-tested cocaine. CS-2 stated GONZALEZ-
COLLADO rented storage space at a storage facility in Milwaukee County and used the

storage rental as a narcotics “stash” location.

7
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 8 of 22 Document 1
 

20. CS-2 actively cooperated with law enforcement from approximately
October 2018 to January 2019. CS-2 is currently utilized for information only and CS-2
has expressed fears that CS-2’s life would be endangered if the DTO discovered CS-2’s
cooperation with law enforcement. CS-2 stated that GONZALEZ-COLLADO and other
members of the DTO have ceased communication with CS-2 as a precaution because of
CS-2’s arrest. CS-2 cooperated in exchange for consideration of leniency on charges for
Possession of Cocaine with Intent to Deliver. CS-2 has never been paid any sums of
money for CS-2’s cooperation with law enforcement. Thus far, the information provided
by CS-2 has proven to be reliable and has been corroborated by, among other things,
physical surveillance activities, USPS postal records, search warrants, controlled drug
buys, undercover recordings and other confidential source information. According to law
enforcement databases, CS-2 has been convicted of Armed Robbery and Possession of a
Controlled Substance.

21. On November 6, 2018, case agents accompanied CS-2 to Stadium Self
Storage where CS-2 identified the location of the storage space rented by GONZALEZ-
COLLADO. During that time, law enforcement observed a red Toyota Corolla bearing
Wisconsin registration 746XYP, parked along the fence line, in the direct area of
GONZALEZ-COLLADO’s storage space. That same red Toyota was previously observed
by case agents conducting surveillance at 1330 South 22nd Street, Milwaukee, Wisconsin,
as part of a search warrant, which resulted in the seizure of several kilograms of cocaine.
The red Toyota lists to Sonia RODRIGUEZ, the mother of Vladimir RODRIGUEZ-
RODRIGUEZ and Hector Yamil RODRIGUEZ-RODRIGUEZ. Both RODRIGUEZ-
RODRIGUEZ brothers distribute narcotics alongside GONZALEZ-COLLADO and are
part of the DTO.

22. During the course of the investigation, case agents also received
cooperation from another confidential source (hereinafter CS-3). CS-3 agreed to conduct
a controlled purchases of narcotics from MARTINEZ-PELLOT with the expectation that
s/he would receive lenient treatment regarding pending state charges. Case agents

believe the confidential source is credible and reliable because the confidential source

8
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 9 of 22 Document 1
 

made statements against the confidential source’s penal interest. These statements were
later corroborated by other information gathered during the course of the investigation.
CS-3 has a 2017 arrest in Milwaukee County for possession with intent to deliver cocaine
and possession with intent to deliver heroin. In addition, CS-3 has a 2018 arrest in
Milwaukee County for possession with intent to deliver cocaine, possession with intent
to deliver heroin, use of a dangerous weapon, bail jumping and obstructing an officer.

Controlled Purchases Involving MARTINEZ-PELLOT

23. Andros MARTINEZ-PELLOT is believed to reside at N88 W14822 Main
Street, Apartment B3, Menomonee Falls, Wisconsin. This has been confirmed by
records obtained through this investigation and surveillance. The investigation to date
has revealed that MARTINEZ-PELLOT is a mid-level distributor of cocaine and is
supplied by at least one member of the Jose GONZALEZ-COLLADO Drug Trafficking
Organization (DTO).

24. In March of 2019, Milwaukee Police Officer Christopher Conway conducted
a narcotic trafficking investigation into MARTINEZ-PELLOT. Based on his investigation,
he identified areas of Milwaukee MARTINEZ-PELLOT frequented, one of which was
National Muffler at 5740 West Fond du Lac Avenue in Milwaukee, Wisconsin, as well as
Russ Darrow Auto at 7676 North 76th Street in Milwaukee, Wisconsin.

25. Officer Conway conducted a spot check at Russ Darrow and observed a red
Chevrolet pickup truck (Wisconsin plate: NR6908) parked there. A query revealed that
the plate listed to MARTINEZ-PELLOT at 9711 West Greenwood Terrance in Milwaukee,
Wisconsin. MARTINEZ-PELLOT’s prior address.

26. On May 2, 2019, Officer Conway and other law enforcement officers
conducted a garbage search at 9711 West Greenwood Terrance. During the search, he
recovered several documents, one of which contained the following information: Andros
Martinez, 939-202-6386, 9711 W. Greenwood Ter, Milwaukee, Wisconsin 53224. A second
document recovered listed the name of Domonique MARTINEZ [who has a maiden
name of BARLEY and is the wife of MARTINEZ-PELLOT], 2561 W. Decorah Rd. in West
Bend, Wisconsin, (262) 957-4281.

9
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 10 of 22 Document 1
 

27. On May 30, 2019, Officer Conway met with CS-3 regarding MARTINEZ-
PELLOT. CS-3 had previously provided information regarding MARTINEZ-PELLOT’s
drug trafficking activities. CS-3 had purchased cocaine from MARTINEZ-PELLOT over
three (3) times in the past for a quantity around ¥2 ounce on each of the occasions. CS-3
stated that MARTINEZ-PELLOT sells an ounce of cocaine for $1,100.00. CS-3 further
stated that MARTINEZ-PELLOT drove a red pick-up truck and goes by a nickname of
“Dro.” Additionally, CS-3 identified one of MARTINEZ-PELLOT’s cellular phone
numbers as 939-202-6386 - with a prefix belonging to Puerto Rico.

28. On June 11, 2019, Officer Conway and other law enforcement met with CS-
3. The purpose of this meeting was to conduct a controlled purchase of cocaine from
MARTINEZ-PELLOT.! CS-3 advised Officer Conway that MARTINEZ-PELLOT had
previously provided the cellular phone number of (262) 770-9667 to be utilized for all
drug related transactions. At 1:45 p.m., MARTINEZ-PELLOT called CS-3 to discuss
where to meet in order for CS-3 to purchase cocaine. Both agreed to meet at the Cousin’s
Restaurant at 7140 North 76th Street in Milwaukee, Wisconsin. At approximately 2:25
p-m., MARTINEZ-PELLOT arrived at Cousin’s restaurant while driving a white motor
scooter (Wisconsin plate: 274HD). A query with the Wisconsin Department of
Transportation revealed that the scooter lists to Peter E. Barley of 6151 N. 116th Street in
Milwaukee. The last name BARLEY is consistent with MARTINEZ-PELLOT’s spouse’s
maiden name. In exchange for $2,200.00 in U.S. currency provided to CS-3 by law
enforcement, MARTINEZ-PELLOT provided CS-3 with two clear plastic bags containing
suspected cocaine. Both MARTINEZ-PELLOT and CS-3 parted company. Law
Enforcement conducted surveillance of MARTINEZ-PELLOT who then drove to Russ
Darrow at 7676 North 76th Street after the transaction. The suspected cocaine was field
tested by Officer Conway, which resulted in a positive test for cocaine, weighing

approximately 55.61 grams.

 

1 All four controlled purchases of cocaine from MARTINEZ-PELLOT were audio and video recorded.

10
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 11of22 Document 1
29. On June 19, 2019, Officer CONWAY and other law enforcement met CS-3.
The purpose of this meeting was to conduct a controlled purchase of cocaine from
MARTINEZ-PELLOT. At 12:00 p.m., a recorded phone call was placed to MARTINEZ-
PELLOT at (262) 770-9667. MARTINEZ-PELLOT stated that he had to pick up the cocaine
before he met CS-3. At 12:05 p.m., Law enforcement conducted surveillance at 9711 West
Greenwood Terrace. During surveillance, Officer Don Krenzien observed MARTINEZ-
PELLOT exit 9711 West Greenwood and enter his red Chevrolet truck (Wisconsin plate:
NR6908). Law enforcement officers surveilled MARTINEZ-PELLOT as he drove to 2730
South 10th Street, the address of Hector Yamil RODRIGUEZ-RODRIGUEZ. At about 1:42
p-m., both CS-3 and MARTINEZ-PELLOT met at the Taco Bell. In exchange for $2,200.00,
MARTINEZ-PELLOT provided CS-3 with one large bag containing suspected cocaine.
CS-3 turned over the suspected cocaine to a law enforcement officer who subjected a
sample of it to a field test which yielded a positive result for cocaine, weighing
approximately 55.77 grams.

30. OnJuly 2, 2019, Officer Conway and other law enforcement officers met CS-
3. The purpose of this meeting was to conduct a controlled purchase of cocaine from
MARTINEZ-PELLOT. At approximately 12:44 p.m., CS-3 received a phone call from
MARTINEZ-PELLOT from the cell number of (262) 770-9667. The phone call was
prompted by a previous call between CS-3 and MARTINEZ-PELLOT who had made a
request to purchase cocaine. MARTINEZ-PELLOT asked for CS-3’s location and
MARTINEZ-PELLOT stated that he was ready to meet [had cocaine on his person to sell
CS-3]. Both agreed to meet at the same Taco Bell located at 5751 West Fond du Lac
Avenue in Milwaukee. In exchange for $2,200.00 in U.S. currency provided by law
enforcement, MARTINEZ-PELLOT gave CS-3 two vacuum sealed bags that contained
suspected cocaine. The suspected cocaine was provided to a law enforcement officer who
subjected a sample of it to a field test. The test provided a positive result for cocaine, and
weighed approximately 56.14 grams.

31.  OnJuly 18, 2019, Officer Conway and other law enforcement met with CS-
3. The purpose of this meeting was to conduct a controlled purchase of cocaine from

11
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 12 of 22 Document 1
MARTINEZ-PELLOT. At 10:42 a.m., law enforcement met CS-3. CS-3 had prior contact
with MARTINEZ-PELLOT who agreed to sell cocaine to CS-3 at the Taco Bell located at
5751 West Fond du Lac Avenue, Milwaukee, WI. At 11:23 a.m., CS-3 met MARTINEZ-
PELLOT at National Muffler. In exchange for $2,200.00 in U.S. currency provided by law
enforcement, MARTINEZ-PELLOT gave CS-3 two plastic bags containing suspected
cocaine. The suspected cocaine was given to a law enforcement officer who subjected it
toa field test. The test provided a positive result for the presence of cocaine, and weighed
approximately 55.89 grams.

Interception of Wire and Electronic Communication

 

32. During this investigation, law enforcement realized that although some
normal investigative procedures were successful, other procedures have been tried and
failed, reasonably appear unlikely to succeed in achieving all the objectives of this
investigation, or were too dangerous to employ. Therefore, in order to identify the
organization’s source(s) of supply at the highest-level possible and to identify unknown
coconspirators and to disrupt dismantle this organization’s drug-distribution network
both in Milwaukee, Puerto Rico and/or elsewhere, it was necessary to seek authorization
to intercept wire and electronic communication on members of this organization. The
information below reflects the series of authorized interception orders as this case
progressed.

33. The first order for interception was authorized on June 20, 2019 for a
TARGET TELEPHONE-1 found to be utilized by Eric ROSA. Since the first order, there
has been a total of fourteen (14) Target Telephones in which interceptions of oral and/or
electronic communication were judicially authorized.

34. On September 6, 2019, at 3:52 p.m., MARTINEZ-PELLOT and Hector Yamil
RODRIGUEZ-RODRIGUEZ spoke by phone. MARTINEZ-PELLOT wanted to purchase
a quantity of cocaine. Specifically MARTINEZ-PELLOT asked, “Listen, is there
something?” RODRIGUEZ-RODRIGUEZ responded, “Dude, two and a half in my
hand.” MARTINEZ-PELLOT asked, “Oh, you only have 2 ¥2 left? Then asked, “ Are they
solid or...” RODRIGUEZ-RODRIGUEZ replied, “No, they are solid.”. MARTINEZ-

12
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 13 of 22 Document 1
 

PELLOT asked, “When can I go get them? Right now?” RODRIGUEZ-RODRIGUEZ
replied, “Well, give me some time. I’m going to go get a haircut. Can you do it at around
7:00 p.m.?” MARTINEZ-PELLOT stated, “Yes.” Based on their training, experience, and
familiarity with this investigation, case agents believe MARTINEZ-PELLOT requested to
purchase two and a half kilograms of cocaine. When MARTINEZ-PELLOT asked if they
are “solid,” he referred to whole kilograms of cocaine, unadulterated by any other means,
with “2 1%” the remaining quantity of cocaine which MARTINEZ-POLLOT requested
from RODRIGUEZ-RODRIGUEZ. I also know that MARTINEZ-PELLOT is a kilogram
quantity purchaser.

a. At 10:03 p.m., MARTINEZ-PELLOT texted from (262) 770-9667 to
RODRIGUEZ-RODRIGUEZ, “Blood if you can get me that, I need it”

b. On September 7, 2019, at 3:50 p.m., RODRIGUEZ-RODRIGUEZ
called MARTINEZ-PELLOT at cellular phone number (262) 770-9667. RODRIGUEZ-
RODRIGUEZ informed MARTINEZ-PELLOT that he had just woken up and was at his
“lady’s house.” RODRIGUEZ-RODRIGUEZ added, “Give me a few minutes to get ready
and everything and I'll call you so you can head to the house.”. MARTINEZ-PELLOT
replied, “I lost a lot of sales today and people call me nonstop when I don’t have anything.
I lose the money.” RODRIGUEZ-RODRIGUEZ replied, “That’s how it always works.
Give me a few minutes because I just got up. I’m at my lady’s house.” MARTINEZ-
PELLOT replied, “Okay. Don’t leave me hanging because I have a lot of people waiting.”

c. At 5:12 p.m., RODRIGUEZ-RODRIGUEZ called MARTINEZ-
PELLOT at (262) 770-9667 and stated, “Come over here.” MARTINEZ-PELLOT
responded, “On my way over there, faggot.”

d. At 635 p.m. MARTINEZ-PELLOT called RODRIGUEZ-
RODRIGUEZ and advised, “I am in the back, blood.” RODRIGUEZ-RODRIGUEZ
instructed, “Come through the door.” At the time of this phone call, RODRIGUEZ-
RODRIGUEZ’ cellular phone registered to the cellular tower servicing the area of 2730
South 10" Street, Milwaukee, Wisconsin. Based upon my training, experience, and

familiarity of this investigation, I believe that MARTINEZ-PELLOT and RODRIGUEZ-

13
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 14 of 22 Document 1
 

RODRIGUEZ executed a 2.5 kilogram of cocaine deal and that it occurred at 2730 South
10 Street.

35. On October 7, 2019, at 5:16 p.m., MARTINEZ-PELLOT and Hector Yamil
RODRIGUEZ-RODRIGUEZ spoke by telephone with MARTINEZ-PELLOT utilizing
cellular phone number (262) 770-9667.2,; RODRIGUEZ-RODRIGUEZ stated, “...whole
one and there’s a half.” MARTINEZ-PELLOT replied, “Half? Okay.” RODRIGUEZ-
RODRIGUEZ replied, “Yes, half because they arrived Wednesday.” MARTINEZ-
PELLOT stated, “Okay, what was I going to tell you? How much? The same?”
RODRIGUEZ-RODRIGUEZ answered, “Yes, man.” MARTINEZ-PELLOT responded,
“Go ahead. Let me see what these people want to do.”

a. At 5:21 p.m., MARTINEZ-PELLOT asked, “What is the half that you
have left?” RODRIGUEZ-RODRIGUEZ replied, “From a whole... I just sold half.”
MARTINEZ-PELLOT inquired about the price and RODRIGUEZ-RODRIGUEZ stated,
“Fifteen and a half.” RODRIGUEZ-RODRIGUEZ added, “Yes, I will give it to you for
fifteen and a half, he can screw himself. I will have commotion over here, but go ahead.
That belongs to me and my friend. Go ahead.” MARTINEZ-PELLOT remarked, “T will
go get the money at the house and will head over there.” Prior to ending the call,
RODRIGUEZ-RODRIGUEZ advised that on, “Wednesday six more will arrive.”
MARTINEZ-PELLOT asked if RODRIGUEZ-RODRIGUEZ would give him one of the
Wednesday arrivals. RODRIGUEZ-RODRIGUEZ stated, “Yes, six will arrive
Wednesday and they’re mine. Yes, we can work. Go ahead. You know it.” MARTINEZ-
PELLOT replied, “Let me see about this work. Save them for me I will look.” Based upon
their training, experience and familiarity with the investigation, case agents know that
MARTINEZ-PELLOT asked the price for half a kilogram and RODRIGUEZ-
RODRIGUEZ agreed to sell it to MARTINEZ-PELLOT at a good price, $15,500, instead
of the usual price. RODRIGUEZ-RODRIGUEZ indicated that there would be problems
(‘I will have commotion here”), but RODRIGUEZ-RODRIUEZ didn’t care (“he

 

2 MARTINEZ-PELLOT utilized (262) 770-9667 for all intercepted communications.

14
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 15 of 22 Document 1
 

[GONZALEZ-COLLADA] can screw himself”).

b. At 7:07. p.m. MARTINEZ-PELLOT texted RODRIGUEZ-
RODRIGUEZ, “Iam here.” At the time of this interception, RODRIGUEZ-RODRIGUEZ’
cellular phone was registering to the cellular tower servicing the area of 2730 South 10
Street.

c. An examination of USPS parcel records indicated that five USPS
Priority mail parcels were shipped between the dates of October 7, 2019 and October 8,
2019 from Puerto Rico to Milwaukee, Wisconsin to addresses associated with this DTO.

36. On November 29, 2019, at 2:57 p.m., MARTINEZ-PELLOT and Hector
Yamil RODRIGUEZ-RODRIGUEZ spoke by telephone with MARTINEZ-PELLOT
utilizing cellular phone number (262) 770-9667. RODRIGUEZ-RODRIGUEZ stated,
“Dude, we are active again.” MARTINEZ-PELLOT responded, “Oh, thank God.”
RODRIGUEZ-RODRIGUEZ replied, ”... Call me, I have something for you here,
something arrived today.” Based upon their training, experience, and familiarity with
this investigation, case agents believe the DTO received kilogram(s) of cocaine through
USPS Priority mail and RODRIGUEZ-RODRIGUEZ set up a future transaction with
MARTINEZ-PELLOT.

Surveillance at N88 W14822 Main Street

37. On December 9, 2019, at approximately 2:10 p.m., Officer Conway
conducted a spot check at National Muffler, 5740 W. Fond du Lac Avenue, and located a
black Ford Taurus bearing a temporary Wisconsin license plate of S9562H. CS-3 advised
Officer Conway that this vehicle is driven by MARTINEZ-PELLOT.

38. On December 17, 2019, at approximately 9:07 a.m., Officer Conway
observed the black Ford Taurus with the same temporary license plate parked in the rear
of N88 W14822 Main Street, Menomonee Falls, Wisconsin. Officer Conway also
observed the red Chevrolet truck used by MARTINEZ-PELLOT from the controlled
purchase of cocaine on June 19, 2019 parked in the same area. Officer Conway contacted

the apartment complex manager and requested a tenant list for N88 W14822 Main Street.

15
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 16 of 22 Document 1
 

 

The property manager stated they would freely provide him with a tenant list at a later
date.

39. On December 18, 2019, at approximately 2:30 p.m., Officer Conway
conducted a spot check of N88 W14822 Main Street and again observed the black Ford
Taurus parked in the same parking spot as observed in the day prior. The Taurus was
now bearing Wisconsin license plate AGY2703. A check with the Wisconsin Department
of Transportation records revealed that the vehicle was registered to Andros R.
MARTINEZ-PELLOT with an address of 5055 N. 58th Street, Milwaukee, Wisconsin. On
this same date, Officer Conway was contacted by the apartment complex manager who
provided him with the tenant list of individuals staying at N88 W14822 Main Street.
Andros Martinez is listed as the tenant for apartment number “B03.”

40. On December 19, 2019, at approximately 1:40 p.m., Officer Conway
conducted a spot check of N88 W14822 Main Street and again observed MARTINEZ-
PELLOT’s black Ford Taurus parked in the rear of the complex.

CANINE HANDLER AND CANINE TRAINING AND EXPERIENCE

41. I know Police Officer (PO) Christopher CONWAY of the Milwaukee Police
Department’s High Intensity Drug Trafficking Area (HIDTA) Interdiction Unit is the

 

current handler of the Drug Detection Canine “FLEXY,” and that Police Officer
Christopher CONWAY and “FLEXY” have received four weeks (200 hours) of intensive
training and certification through Shallow Creek Kennels, deploying and utilizing a drug
detection canine; that this certification is based on guidelines set forth by the North
American Police Work Dog Association (NAPWDA) which is a nationally based group
in partnership with local, state, federal and international agencies including private
vendors, law enforcement and first responder; that this training establishes consensus-
based best practices for the use of detection canine teams by improving the consistency
and performance of deployed teams which will improve interdiction efforts as well as
courtroom acceptance.

42. Officer Conway has explained to Inspector Fink that Shallow Creek Kennels
utilizes independent evaluators to certify each drug detection canine team; that these

16
Case 2:20-mj-00801-WEC Filed 01/30/20 Page17 of 22 Document 1
 

 

evaluators that certified Drug Detection Canine “FLEXY” have been certifying drug
detection canines since the year 2004; that the first evaluator and owner is John Brannon.
John Brannon’s career in Law Enforcement spans a 24 year period with 22 years having
been spent as a K9 officer working 5 dual purpose Police Service Dogs. For
approximately, 20 years John was employed by the Coral Springs Police Department,
Broward County Florida where he was responsible for all the day to day operations of
the K9 unit. Additionally, while with Coral Springs, John was an active Special Response
Team member and the S.R.T canine team leader. John is a certified State of Florida K9
Instructor since 1993 and is a Florida Department of Law Enforcement Trainer Evaluator.
In 2004, John established Shallow Creek Kennels located in Sharpsville, Pennsylvania.
Shallow Creek Kennels is an Ohio Peace Officer’s Training Academy and Florida
Department of Law Enforcement certified training facility. John’s professional
membership include: Master Trainer for the North American Police Work Dog
Association and past President of Pennsylvania Police Work Dog Association.

43. Officer Conway also explained a second evaluator is Jeremy Riley. Riley
entered the United States Army, where he served 5 years as a Military Working Dog
Handler. During his Military career he worked two dual purpose military working dogs
achieving the rank Specialist and was deployed to Korea as well as Bosnia. He then
became a police canine handler for the Henderson County Sheriff's Office in North
Carolina where he worked 3 dual purpose police service dogs for 11 years. Riley was his
agency's unit trainer. Jeremy Riley is also a member of the North American Police
Working Dog Association,

44. Officer Conway explained a third evaluator is Mike Van Leer who became
a State Certified Canine Instructor for the Florida Highway Patrol in 1993. He then
became the first and only current State Certified Evaluator for the Florida Highway Patrol
in 1996. He is the first canine trainer/ evaluator in the State of Florida qualified to teach
and certify narcotic detection canines under a national program, the International
Forensic Research Institute at Florida International University. As a canine
instructor/ evaluator, Trooper Van Leer has trained over 65 police canine teams in the

17
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 18 of 22 Document 1
 

areas of narcotic detection, tracking and patrol work. Trooper Van Leer has over 2,000
academic hours in the training of Police Working Dogs.

45. Officer CONWAY is the current handler of the Drug Detection Canine
“FLEXY,” and that “FLEXY” is trained to detect the odor of controlled substances; that
these substances include marijuana, cocaine, heroin, methamphetamine, etc., as well as
other dangerous drugs due to chemical processing similarities; that upon location of the
odor of these controlled substances, the dog’s behavior will change; that the dog is trained
to come to a final indication or response of a sit at the source of the odor; that this final
indication or response is called an “Alert;” furthermore, this final indication or response
or “Alert” may also indicate items recently contaminated with, or associated with, the
odor of one or more of the controlled substances.

46. According to Officer CONWAY, the current handler of the Drug Detection
Canine “FLEXY,” when a dog is trained to detect a substance that it learns to discriminate
the odor vapor of that substance from other odors in the environment by reacting to the
compound(s) that best help it earn reinforcement from the drug detection canine handler;
that with sufficient training, the compound(s) whose detection most often results in
reinforcement becomes the “odor detection signature.”

47. According to Officer CONWAY, that his Drug Detection Canine “FLEXY”
has detected controlled substances more than “300” times in the past which included
training; that in each alert drugs that “FLEXY” is trained to find have been recovered or
a drug nexus has been found; that “FLEXY” alerts have been the basis for more than (20)
search warrants and the search of motor vehicles; that in each alert, drugs that “FLEXY”
is trained to find have been recovered or a drug nexus has been found; that the canine
has been used in these motor vehicle searches during training and in the execution of
search warrants in the past and that during these searches the canine has located
controlled substances for the officers resulting in the arrest and issuance of charges
pending against these individuals.

48. Based on the above information, there is probable cause to believe that the
items described in Attachment B, which are evidence of violations of Title 21, U.S.C.

18
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 19 of 22 Document 1
 

Sections 841 and 846, as well as contraband, fruits of a crime, or other items illegally
possessed are located at N88 W14822 Main Street, Apartment B-3, Menomonee Falls,
Wisconsin, and therefore requests that this court issue a warrant to search N88 W14822
Main Street, Apartment B03, Menomonee Falls, Wisconsin and to seize the items

specified in Attachment B.

19
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 20 of 22 Document 1
ATTACHMENT A
Location to be Searched

N88 W14822 Main Street, Menomonee Falls, Wisconsin, is an apartment complex
located on Main Street on the north side of the street. The building is a light colored two-
story building with a partial stone facade. The numerals “N88 W14822” are located on
the southern wall of the complex. A “B-3” placard is affixed directly on the entry door to
the apartment. The apartment is located on the first floor.

 

a
eet S|

20
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 21 of 22 Document 1
een Ne lt AR cAdfa bates eos
sen SAO ae

 

ATTACHMENT B
Items To Be Searched

A. The odor vapor of the following controlled substances which can be detected by
the drug detecting K-9, emanating from the target address.

The odor of Marijuana - a greenish plant like substance

The odor of cocaine - a white, powdery or off-white chunky substance
The odor of heroin - a tan or grey, chunky and/or powdery substance
The odor of fentanyl - a white, powdered or chunky substance

The odor of methamphetamine - a clear or off-white substance with a

“glass-like” appearance.

eke NP

B. This warrant does not authorize the seizure of any tangible property.

21
Case 2:20-mj-00801-WEC Filed 01/30/20 Page 22 of 22 Document 1
